UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6486


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BOBBY RAY WHITE, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:98-cr-00158-BO-1; 5:11-cv-00098-BO)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobby Ray White, Jr., Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby Ray White, Jr., seeks to appeal the district

court’s    order    denying    his    motion    for    reconsideration         of    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)       (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this    standard        by     demonstrating          that

reasonable     jurists      would     find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on    procedural       grounds,        the    prisoner        must

demonstrate    both     that    the    dispositive         procedural    ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that White has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with    oral     argument    because      the       facts   and    legal



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3